DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 07/06/2022 has been entered. Claim(s) 1, 4-5, 7, 10-15 and 18-19 is/are currently amended. Claim(s) 1-20 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and rejections under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of the amendments to the claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "an impactor surface comprising a plurality of hollow impactor nozzles, the impactor surface being configured to capture aerosol droplets contained in the volume of received air from the human subject via inertial impaction" and/or "an impactor surface comprising a plurality of hollow impactor nozzles capturing aerosol droplets within the received air" must be clearly shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
While Applicant's Figure 4 contains reference numerals 425 and 435 for each of impactor nozzles and an impactor surface, respectively, it is not clear what structure these labels are high-lighting. For example, the "impactor nozzle 425" label appears to point to a faint circle in the middle of a solid surface, which is inconsistent with the definition of nozzle (an opening, aperture, spout, etc.). The "impactor surface 435" label appears to point to generally the same area as reference number 425, while the specification also indicates the impactor nozzles are not on the impactor surface, but above it (e.g., ¶ [0033] "there may be 5-15 impactor nozzles present above impactor surface 435"). The examiner notes the arrangement of nozzles above the impactor surface (i.e., surface for collecting/capturing droplets) appears consistent with prior art impactors (see, e.g., Turgel; US 2016/0032798 A1 to Herman (e.g., Figs. 1 and 2); US 2005/0279181 A1 to Trakumas (Figs. 3 and 7); US 4,796,475 A to Marple (e.g., Figs. 1-3); US 4,926,679 A to Dewhurst (e.g., Figs. 1 and 3); etc.). However, the claim recites the impactor surface comprises the nozzles. Neither the conventional inertial impactor arrangement of nozzles/collecting surface (i.e., nozzles above impactor surface), nor the arrangement apparently claimed (impactor surface comprising nozzles) is from Applicant's drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 15 and claims dependent thereon, the limitation "an impactor surface comprising a plurality of hollow impactor nozzles" of claim 1 and the limitation "an impactor surface comprising a plurality of hollow impactor nozzles capturing aerosol droplets within the received air" of claim 15 are indefinite. Firstly, with respect to the limitation of claim 15, it is unclear what the phrase "capturing aerosol droplets within the received air" is intended to modify/limit, the impactor surface, or the plurality of hollow impactor nozzles.
Secondly, the relationship between the impactor surface and the plurality of impactor nozzles is unclear. Applicant discloses, "[The] air flow contacts impactor surface 435, with impactor nozzles 425. Impactor nozzles 425 may be of the same size, or of varying sizes. Upon contacting impactor surface 435, the aerosol droplets are captured via impactor nozzles 425. […] In various embodiments, there may be 5-15 impactor nozzles present above impactor surface 435" (¶ [0033]). This paragraph appears to describe the impactor surface as both having/comprising the impactor nozzles (i.e., "with impactor nozzles") and below the impactor nozzles. Applicant provides one figure illustrating the above-noted components. In said Figure (Fig. 4), the "impactor nozzles 425" reference appears to point to either the center of a solid surface, or a circle located at this point that does not appear to correspond to a hole/slot in the impactor. Firstly, it is unclear to what structure the above-noted reference numeral of Figure 4 is referencing, as discussed with respect to objections to the drawings above. Secondly, it is unclear where droplets are captured and/or how the impactor nozzles facilitate said capturing. 
As noted above, paragraph ¶ [0033] states, "[The] air flow contacts impactor surface 435, with impactor nozzles 425. Impactor nozzles 425 may be of the same size, or of varying sizes. Upon contacting impactor surface 435, the aerosol droplets are captured via impactor nozzles 425." The phrases "with impactor nozzles" and/or "via impactor nozzles" is not entirely clear in this context. For example, in "the air flow contacts impactor surface 435, with impactor nozzles 425," it is unclear if "with impactor nozzles" means the air flow contacts impactor surface via/by way of impactor nozzles 425 (which appears consistent with providing the nozzles above the capturing surface, as described at one point in paragraph [0033], and consistent with prior art impactors, e.g., Turgel and other references discussed above to Herman, Trakumas, Marple, Dewhurst, etc.), or if "with impactor nozzles" means the impactor surface 435 (where droplets are collected) has or comprises impactor nozzles. The language of the claim suggests the latter interpretation of paragraph [0033] (the impactor surfaces comprises impactor nozzles), but the written description in its entirely and the general state of the art suggests the former interpretation (i.e., nozzles, through which an air sample is directed, are disposed above the capture surface, such that droplets are captured on the impactor surface via/by way of the impactor nozzles). Specifically, while it is clear how the impactor surface may capture droplets via the impactor nozzles (i.e., by being disposed under/below/downstream of the nozzles), it is not clear how an impactor surface comprising the plurality nozzles is configured to capture droplets commensurate in scope with the claim. For the purpose of this Office action, the above-noted limitations will be further discussed with the understanding the impactor surface is associated with impactor nozzles, e.g., the impactor surface is positioned under/downstream of a plurality of impactor nozzles.
Regarding claims 12 and 13, the limitation "wherein the breath collection module includes a removeable" is indefinite, as it is unclear what "removeable" is describing, e.g., breath collection module includes a removeable what? Furthermore, there is insufficient antecedent basis for the limitation "the mouthpiece" in claim 13. As the only removable and disposable component of the device disclosed is the mouthpiece (e.g., ¶ [0026] of specification as filed), for the purpose of this Office action, claim 12 will be further discussed with the understanding the breath collection module includes a removeable mouthpiece, which additionally provides sufficient antecedent basis for the limitations of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,709,581 B1 (previously cited, Gordon) in view of US 2020/0278275 A1 (previously cited, Turgul) and US 2018/0243523 A1 (previously cited, Nason). 
Regarding claim 1, Gordon teaches and/or suggests a mechanical breath collection system comprising: 
a mouthpiece configured to be placed in a human subject mouth to receive air from the human subject (mouthpiece 1002);
a breath collection module configured to receive a volume of air from the human subject (breath collector 1083; col. 13, lines 4-33, predetermined breath volume needed for alcohol and/or THC quantification has been reached), the breath collection module including: 
an impactor surface (col. 13, line 56 - col. 14, line 6, catch media such as a filter media, baffles, etc.), the impactor surface being configured to capture aerosol droplets contained in the volume of received air from the human subject via inertial impaction (col. 13, line 56 - col. 14, line 6, adsorption of breath constituents); and 
a pump configured to suction the received air from the mouthpiece through the breath collection module (col. 13, lines 34-55, vacuum pump 1787). 
Gordon does not expressly teach the impactor surface comprises a plurality of hollow impactor nozzles, or the impactor surface is configured to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards from the impactor surface. 
Turgul teaches/suggests a mechanical breath collection system comprising an impactor surface (impaction surface 130) with a plurality of hollow impactor nozzles (¶ [0061] plurality of flow constrictions 126 to generate a high-velocity aerosol flow in the form of jets), the impactor surface being configured to capture aerosol droplets from the received air from the human subject via inertial impaction and to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards from the impactor surface (¶ [0063] where the aerosol sample flows through the flow constrictions 126 and is directed onto the impaction surface 130, but must turn sharply to flow along the impaction surface 130. This promotes deposition of aerosol components onto the impaction surface 130 in use. Larger or heavier aerosol components may not be able to change direction quickly enough and will be deposited onto the impaction surface 130 by impaction where the flow path turns to flow along the impaction surface 130, deposition of aerosol components onto the impaction surface 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon with an impactor surface with a plurality of hollow impactor nozzles, said impactor surface being configured to capture aerosol droplets from the received air from the human subject via inertial impaction and to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards from the impactor surface as taught/suggested by Turgul in order to enable isolating aerosol components having particular characteristics, such as size, thereby permitting a more detailed analysis of breath and the condition of a patient (Turgul, ¶ [0007]; ¶ [0063]; etc.). 
Gordon as modified does not teach the system further comprises a pressure sensor in communication with the pump, the pressure sensor triggering the pump to turn on when air from the human subject is detected as being received, and to turn off when no air from the human subject is detected as being received. 
Nason teaches/suggests a breath collection system comprising a pressure sensor (Fig. 1 pressure sensor 12) in communication with a pump (Fig. 1, pump 13), the pressure sensor being configured to trigger the pump to turn on when air from the human subject is detected as being received, and to turn off when no air from the human subject is detected as being received (¶ [0011] where, when the pressure detected by the sensor rises to a threshold value, the pump 13 can be actuated by a signal from the pressure sensor, and as exhalation into the device continues and the pressure eventually drops below the lower limit, the pump can be de-actuated (turned off)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Gordon with a pressure sensor in communication with the pump, the pressure sensor triggering the pump to turn on when air from the human subject is detected as being received, and to turn off when no air from the human subject is detected as being received as taught/suggested by Nason in order to facilitate breath transfer from the mouthpiece through the breath collection module (Gordon, col. 13, lines 34-55), cause the breath to flow through the breath collector module at a controlled rate (Nason, ¶ [0006]), etc.
Regarding claim 2, Gordon as modified teaches/suggests the pump is a suction pump (Gordon, col. 13, lines 34-55, vacuum pump 1787; Nason, ¶ [0011]). 
Regarding claim 4, Gordon as modified teaches/suggests the aerosol droplets comprise THC (throughout document). 
Regarding claim 5, Gordon as modified teaches and/or suggests the system comprises a mouthpiece, as discussed above, and further teaches/suggests the system comprises at least one valve between the mouthpiece and the breath collection module, the at least one valve configured to allow air flow into the breath collection module when in an open position, and block air flow into the breath collection module when in a closed position (check valve 1080; col, 12, line 62 - col. 13, line 3).
Regarding claim 11, Gordon as modified teaches and/or suggests the breath collection module further comprises a saliva trap (saliva knockout 1079). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 above, and further in view of US 6,460,539 B1 (previously cited, Japuntich).
Regarding claim 3, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the impactor surface is manufactured from polystyrene. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the impactor surface being manufactured from polystyrene because Applicant has not disclosed that this specific material provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested impactor materials of Gordon (or Gordon as modified by Turgul) because either arrangement permits captured aerosol droplets from the received air comprising a target chemical, such as THC.
Alternatively/Additionally, Japuntich teaches/suggests a system comprising an impactor surface capturing aerosol droplets from the received air from the human subject via inertial impaction (col. 8, lines 10-20), wherein the impactor surface is manufactured from polystyrene (col. 9, line 61 - col. 61, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with the impactor surface being manufactured from polystyrene as taught/suggested by Japuntich as a simple substitution of one known material suitable for use in capturing aerosol droplets in exhaled air via inertial impaction for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 above, and further in view of US 2016/0299125 A1 (previously cited, Cristoni).
Regarding claims 6 and 10, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, and further discloses the system comprises an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (col. 17, lines 16-33), wherein the target chemical is THC (throughout document). Turgul does not expressly teach the elution buffer solution is configured to extract and solubilize a target chemical. 
Cristoni teaches/suggests a breath collection system comprising an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (clm. 1, analyte extraction solution suitable for extracting and solubilize the analytes of interest retained by the stationary phase in the two sample collecting filters; ¶ [0083]), wherein the target/solubilized chemical is THC (¶ [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with an elution buffer solution configured to extract and solubilize a target chemical from the captured aerosol droplets, such that the solubilized chemical from the aerosol droplets is solubilized THC, as taught/suggested by Cristoni in order to provide a solution for further analysis, e.g., detection of presence of the target chemical (Cristoni, ¶ [0084]), and/or as a simple substitution of one means/method for providing such a solution for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul, Nason and Cristoni as applied to claim(s) 6 above, and further in view of US 2021/0330516 A1 (previously cited, Letourneau), as evidenced by US 2017/0197213 A1 (previously cited, Nielsen).
Regarding claims 7 and 9, Gordon as modified teaches/suggest the limitations of claim 6, as discussed above, but does not teach the elution buffer solution comprises CAPSO or is at a pH level of 9 or greater. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the elution buffer solution comprising CAPSO or being at a pH level of 9 or greater because Applicant has not disclosed said component/property provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses these are merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Letourneau teaches/suggests a buffer solution comprising CAPSO (Letourneau, ¶ [0222]), which, as evidenced by Nielsen, provides buffering at a pH level of 9 or greater (Nielsen, ¶ [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with the elution buffer solution comprising CAPSO or being at a pH level of 9 or greater as taught/suggested by Letourneau in order to enhance performance of the assay/THC quantification (Letourneau, ¶ [0219]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul, Nason and Cristoni as applied to claim(s) 6 above, and further in view of US 2006/0094123 A1 (previously cited, Day).
Regarding claim 8, Gordon as modified teaches/suggest the limitations of claim 6, as discussed above, but does not teach the elution buffer solution comprises sodium deoxycholate.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising sodium deoxycholate because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses sodium deoxycholate as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement/method extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Day teaches and/or suggests a solution configured to extract and solubilize a target chemical (e.g., THC) from a sample, the solution comprising sodium deoxycholate (¶ [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with the elution buffer solution comprises sodium deoxycholate as taught/suggested by Day in order to enhance extraction of the target chemical for further analysis (Day, ¶ [0045]). 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 and 11 above, and further in view of US 2012/0302907 A1 (previously cited, Palmskog).
Regarding claims 12 and 13, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the mouthpiece is removable from the mechanical breath collection system or the mouthpiece is disposable. 
Palmskog teaches/suggests a breath collection system comprising a mouthpiece that is removable from the remainder of the system and/or is disposable (¶¶ [0012]-[0014] detachable mouthpiece used for sanitation of a reusable system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with a mouthpiece that is removable from the remainder of the system and/or is disposable as taught/suggested by Palmskog in order to facilitating replacing/discarding the user-contacting element between uses for sanitation purposes and/or to prevent sample cross-contamination. 
Regarding claim 14, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the desired volume of air collected from the human subject is 18 liters.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the desired volume of air collected from the human subject being 18 liters because Applicant has not disclosed the desired volume provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the taught and/or suggested desired volume disclosed by Gordon (or Gordon as modified) because either arrangement facilitates THC quantification. 
Alternatively/Additionally, Palmskog teaches/suggests the volume of air collected from the human subject and directed to a collection module provides a quality that can be optimized (e.g., ¶ [0073] where reliability of determining the presence or the quantitative amount of a drug substance in exhaled breath is dependent on a sufficient volume of breath being sampled/directed to a collection unit). Because Palmskog discloses the desired volume of air collected from the human subject provides a quality which can be optimized, e.g., reliability of THC quantification, the claimed volume of 18 liters would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts, and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul. 
Regarding claim 15, Gordon teaches/suggests a method for collecting breath containing a target chemical via a mechanical breath collection system, the method comprising:
receiving air from a human subject via a mouthpiece configured to be placed in the human subject mouth (col. 13, lines 34-55, exhaled breath flow 1004); 
pumping the received air through a breath collection module configured to collect a desired volume of air from the human subject (col. 13, lines 34-55, where breath transfer may be accomplished by using a vacuum pump 1787 to pull the exhaled breath through the filter/catch media);
trapping saliva from the received air in a saliva trap present in the breath collection module (col. 12, lines 43-61, removing saliva from exhaled breath); and
contacting the received air via inertial impaction on an impactor surface, such that aerosol droplets within the received air are captured by the impactor surface (col. 13, line 56 - col. 14, line 6, adsorption of breath constituents on baffle surfaces).
Gordon does not expressly teach the impactor surface comprises a plurality of hollow impactor nozzles or the impactor surface is configured to redirect a less dense remainder of the received air to be vented perpendicularly outwards from the impactor surface. 
Turgul teaches/suggests a mechanical breath collection system comprising an impactor surface (impaction surface 130) with a plurality of hollow impactor nozzles (¶ [0061] plurality of flow constrictions 126 to generate a high-velocity aerosol flow in the form of jets), the impactor surface capturing aerosol droplets from the received air from the human subject via inertial impaction (¶ [0063] where the aerosol sample flows through the flow constrictions 126 and is directed onto the impaction surface 130, but must turn sharply to flow along the impaction surface 130. This promotes deposition of aerosol components onto the impaction surface 130 in use. Larger or heavier aerosol components may not be able to change direction quickly enough and will be deposited onto the impaction surface 130 by impaction where the flow path turns to flow along the impaction surface 130, deposition of aerosol components onto the impaction surface 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gordon with an impactor surface with a plurality of hollow impactor nozzles, said impactor surface being configured to capture aerosol droplets from the received air from the human subject via inertial impaction and to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards from the impactor surface as taught/suggested by Turgul in order to enable isolating aerosol components having particular characteristics, such as size, thereby permitting a more detailed analysis of breath and the condition of a patient (Turgul, ¶ [0007]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul as applied to claim(s) 15 above; or alternatively, Gordon in view of Turgul as applied to claim(s) 15 above, and further in view of Palmskog.
Regarding claim 16, Gordon as modified teaches/suggest the limitations of claim 15, as discussed above, but does not expressly teach the desired volume of air collected from the human subject is 18 liters.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the desired volume of air collected from the human subject being 18 liters because Applicant has not disclosed the desired volume provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the taught and/or suggested desired volume disclosed by Gordon (or Gordon as modified) because either arrangement facilitates THC quantification. 
Alternatively/Additionally, Palmskog teaches/suggests the volume of air collected from the human subject and directed to a collection module provides a quality that can be optimized (e.g., ¶ [0073] where reliability of determining the presence or the quantitative amount of a drug substance in exhaled breath is dependent on a sufficient volume of breath being sampled/directed to a collection unit). Because Palmskog discloses the desired volume of air collected from the human subject provides a quality which can be optimized, e.g., reliability of THC quantification, the claimed volume of 18 liters would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts, and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul as applied to claim(s) 15 above, and further in view of Cristoni.
Regarding claims 17 and 18, Gordon as modified teaches/suggest the limitations of claim 15, as discussed above, and further discloses washing the impactor surface with an elution buffer solution configured to extract a target chemical from the captured aerosol droplets (col. 17, lines 16-33), wherein the target chemical is THC (throughout document). Turgul does not expressly teach the elution buffer solution is configured to extract and solubilize the target chemical. 
Cristoni teaches/suggests a breath collection system comprising an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (clm. 1, analyte extraction solution suitable for extracting and solubilize the analytes of interest retained by the stationary phase in the two sample collecting filters; ¶ [0083]), wherein the target/solubilized chemical is THC (¶ [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with washing the impactor surface with an elution buffer solution configured to extract and solubilize a target chemical from the captured aerosol droplets, such that the solubilized chemical from the aerosol droplets is solubilized THC, as taught/suggested by Cristoni in order to provide a solution for further analysis, e.g., detection of presence of the target chemical (Cristoni, ¶ [0084]), and/or as a simple substitution of one means/method for providing such a solution for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Cristoni as applied to claim(s) 17 above, and further in view of Letourneau.
Regarding claim 19, Gordon as modified teaches/suggest the limitations of claim 17, as discussed above, but does not teach the elution buffer solution comprises CAPSO. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising CAPSO because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses CAPSO as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement/method extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Letourneau teaches/suggests a buffer solution comprising CAPSO (Letourneau, ¶ [0222]), which, as evidenced by Nielsen, provides buffering at a pH level of 9 or greater (Nielsen, ¶ [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with the elution buffer solution comprising CAPSO as taught/suggested by Letourneau in order to enhance performance of the assay/THC quantification (Letourneau, ¶ [0219]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Cristoni as applied to claim(s) 17 above, and further in view of Day.
Regarding claim 20, Gordon as modified teaches/suggest the limitations of claim 17, as discussed above, but does not teach the elution buffer solution comprises sodium deoxycholate.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising sodium deoxycholate because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses sodium deoxycholate as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement/method extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Day teaches and/or suggests a solution configured to extract and solubilize a target chemical (e.g., THC) from a sample, the solution comprising sodium deoxycholate (¶ [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with the elution buffer solution comprises sodium deoxycholate as taught/suggested by Day in order to enhance extraction of the target chemical for further analysis (Day, ¶ [0045]). 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to the rejections under 35 U.S.C. 112(b), Applicant submits that "independent claims 1 and 15 as amended herein are in conformance with 35 U.S.C. § 112, and the basis for the rejection of claims 1- 20 under 35 U.S.C. § 112 has been addressed" (Remarks, pg. 9). 
The examiner respectfully disagrees for the reasons discussed in the rejection of record above. Specifically, the application as filed is clear how an impactor surface positioned under a plurality of impactor nozzles is configured to capture aerosol droplets, but the amendments do not clarify how an impactor surface comprising a plurality of impactor nozzles configured to capture aerosol droplets and/or the scope of the surface "comprising" the impactor nozzles is unclear, i.e., are the nozzles provided in the capturing surface consistent with the plain reading of the claim (i.e., the impactor nozzles are provided on the impactor surface, where droplets are captured, though it is unclear how this would capture droplets, as discussed in the rejection of record above), or does the surface "comprising" the plurality nozzles encompass more broadly encompass impactor nozzles associated with a capturing surface (e.g., impactor nozzles positioned above the impactor surface). 
With respect to the prior art rejections, Applicant submits, "Notably, Turgul at FIG. 2 discloses the aerosol flow 124 as continuing through the flow constrictions 126. The Office Action represents that the plurality of flow constrictions 126 as being equivalent to the 'plurality of hollow impactor nozzles' of Claim 1. Assuming in arguendo that the plurality of flow constrictions 126 of Torgul are equivalent to 'the plurality of hollow impactor nozzles' of Claim 1, Torgul cannot be construed as disclosing or suggesting an impactor surface that is 'configured to capture aerosol droplets contained in the volume of air received from the human subject via inertial impaction, and to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards from the impactor surface,' as recited in Claim 1" (Remarks, pg. 11). 
The examiner respectfully disagrees. Torgul teaches/suggests (e.g., Fig. 2; ¶ [0063]) an aerosol flow path (124) goes through the flow constrictions (nozzles, 126) and towards an impactor surface (130) for collecting aerosols within the flow (124), wherein larger or heavier (i.e., denser) aerosol components within an air sample will be deposited onto the impaction surface (130), while lighter (less dense) components are directed outwards along the impactor surface to continue along the flow path to an outlet (114). Accordingly, Torgul discloses the impactor surface (130), via the impactor nozzles, is configured to capture aerosol droplets contained in the volume of air received from the human subject via inertial impaction, and to redirect a less dense remainder of the volume of received air to be vented perpendicularly outwards (i.e., along the impactor surface 130).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791